The opinion of the court was delivered by
Mathews, J.
This case was before the appellate court during the January term of 1832, and was (after reversal of the judgment of the District Court, which had been previously rendered,) remanded for a new trial, in order that certain interrogatories which had been propounded by the defendant, should be answered by the plaintiff. Before the second trial, these interrogatories were answered; and on this trial, other testimony was adduced by the defendant, against whom judgment was pronounced, and he took the present appeal.
A bill of exceptions is found in the record to the introduction of parol evidence offered on the part of the defendant, and admitted by the court, to prove want of title in the plaintiff to the land sold to the former, which was the con*43sideration of the promissory note, on which the present action * is based.
^‘“rstob^ñí wUl 1,0
But, as we agree in opinion with the judge a quo, on the effect which ought to he given to the whole testimony of the cause as received, it is unnecessary to examine this part of the case.
The plaintiff’s answers to the interrogatories do not prove any of the facts alleged in the answer of the defendant, in avoidance of his obligation to pay the sum stipulated in his written promise; (at least no material fact is established by these answers,) neither does the parol evidence adduced on the trial of the cause, establish these facts.
The appellee, in his answer to the appeal, has prayed for ten per centum damages, and the only question in the case is, whether this claim shall be allowed?
The appeal appears to be frivolous, and for delay only.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs, and ten per centum on the principal sum adjudged to the plaintiff as damages.